         Case 5:16-cr-00047-EJD Document 182 Filed 08/23/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                Honorable Edward J. Davila
                                  Courtroom 1 - 5th Floor

     TITLE: USA v. JONATHAN CHANG & GRACE CHANG
              CASE NUMBER: 16-cr-00047-EJD
                              Minute Order and Trial Log
Date: 8/23/2019
Time in Court: 8:27-8:36am,8:45-10:21,10:44am-12:02pm,1:12-2:07,2:26-2:36,2:38-4:35pm
 (TOTAL time: 6 Hrs. 5 Mins.)
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Patrick Delahunty, Sarah Griswold
Also present: Agent Mark Matulich
Defendant Attorney(s) present: Julia Jayne, Christopher Cannon, Matthew Laws
Also present: Jonathan and Grace Chang (out of custody)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 6)

Further Jury Trial held testimony heard, and evidence entered. Further Jury Trial set for Monday
8/26/2019 at 8:30 am
Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs: 173,176,182,183,39,190,80

Defendants: 1168,1169,1170,1171,1125

The following exhibits are ADMITTED into evidence:
Plaintiffs: 173,176,182,183,39,190,80

Defendants: 1168,1170,1171,1125




                                                                                      Adriana M. Kratzmann
                                                                                          Courtroom Deputy
                                                                                           Original: E-Filed
      Case 5:16-cr-00047-EJD Document 182 Filed 08/23/19 Page 2 of 4



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                         HONORABLE EDWARD J. DAVILA

               Case Name: USA v. Jonathan Chang & Grace Chang
                          Case No: 5:16cr00047EJD

                                    TRIAL LOG

TRIAL DATE: 8/23/2019           REPORTER(S):                      CLERK:
                                Irene Rodriguez                   Adriana M. Kratzmann

PLF   DEFT     TIME       DESCRIPTION


              8:27 am     Court in session outside presence of Jury with Counsel

              8:36 am     Court takes recess

              8:45 am     Jury seated. Court in session

              8:45 am     Government requests to admit exhibits

EX            8:45 am     ADMITTED – Ex’s 173,176,182,183,39,190

              8:46 am     Direct examination resumes of W#5 by AUSA Sarah Griswold

              9:04 am     Stipulation that John Chang is the son of Jonathan and Wei-Len
                          Chang stated to the Jury
              9:08 am     Sidebar

              9:13 am     Resumes direct examination

EX                        ADMITTED – Ex 80 (Pg. 1) – Exhibit 80 now fully admitted

              10:20 am    Direct examination of W#5 concludes

              10:21 am    Court takes 15 min recess

              10:44 am    Jury seated. Court in session

      CX      10:44 am    Cross examination of W#5 begins by Counsel Julia Jayne

      EX      1168        ADMITTED – Ex 1168

                                          2
      Case 5:16-cr-00047-EJD Document 182 Filed 08/23/19 Page 3 of 4




TRIAL DATE: 8/23/2019         REPORTER(S):                          CLERK:
                              Irene Rodriguez                       Adriana M. Kratzmann

PLF   DEFT     TIME     DESCRIPTION


              12:00pm   Jury excused for lunch recess

              12:01pm   Court in session outside presence of Jury re scheduling

              12:02pm   Court takes lunch recess

              1:12 pm   Jury seated. Court in session

              1:12 pm   Court requests sidebar

              1:13 pm   Cross examination resumes of W#5 by Counsel Julia Jayne

      EX                ADMITTED – Ex 1170

      EX                IDENTIFIED – Ex 1169 (Objection sustained re admission of exhibit)

              1:53 pm   Sidebar

              1:58 pm   Cross examination resumes

              2:00 pm   Sidebar

              2:05 pm   Jury excused for a brief recess

              2:06 pm   Court in session outside presence of Jury

              2:07 pm   Court takes recess

              2:26 pm   Court in session outside presence of Jury

              2:36 pm   Off record

              2:38 pm   Jury seated. Court in session

      CX      2:39 pm   Cross examination of W#5 begins by Counsel Christopher Cannon

      EX                ADMITTED – Ex 1171

      EX                IDENTIFIED – Ex 1178*

              3:04 pm   Sidebar
                                        3
      Case 5:16-cr-00047-EJD Document 182 Filed 08/23/19 Page 4 of 4




TRIAL DATE: 8/23/2019         REPORTER(S):                          CLERK:
                              Irene Rodriguez                       Adriana M. Kratzmann

PLF   DEFT     TIME     DESCRIPTION


      EX      3:06 pm   Counsel CORRECTS Exhibit IDENTIFIED 1178 SHOULD BE
                        Marked as Ex 1174
              3:06 pm   Cross examination resumes of W#5 by Counsel Cannon

RD            3:22 pm   Re-direct examination of W#5 begins by AUSA Sarah Griswold
X
              3:22 pm   W#5 excused subject to recall. W#5 steps down

                        Government pauses their case in chief to take defense witness out of
                        order
              3:25 pm   Defense begins their case and calls witness

              3:27 pm   Defense calls W#6 Michelle Wang, W#5 sworn ASSISTED BY A
                        MANDARIN INTERPRETER – Anthony Tam
              3:30 pm   Court reads instruction to the Jury re the usage of an interpreter for
                        witness
      DX      3:31 pm   Direct examination of W#6 begins by Counsel Julia Jayne

      EX                ADMITTED – Ex 1125

              4:28 pm   Court admonished jury excused

              4:29 pm   Court in session outside presence of Jury

              4:35 pm   Court adjourned for the day. Further Jury Trial scheduled for Monday
                        8/26/2019 at 8:30 am




                                         4
